Vacated by Supreme Court, January 9, 2006

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1553



MOHAMED LAMINE DIAWARA,

                                                         Petitioner,

          versus


ALBERTO   R.   GONZALES,  Attorney    General;
DEPARTMENT OF HOMELAND SECURITY,

                                                         Respondents.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-504-480)


Submitted:   January 28, 2005             Decided:   April 20, 2005


Before WILKINSON, LUTTIG, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Theresa I. Obot, LAW OFFICE OF THERESA I. OBOT, Baltimore,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Larry P.
Cote, Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mohamed Lamine Diawara, a native and citizen of Guinea,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming, without opinion, the decision of the

immigration    judge   (“IJ”)     denying    asylum,     withholding     of

deportation, and relief under the Convention Against Torture.           We

dismiss the petition for lack of jurisdiction.

           Diawara challenges the IJ’s findings that his asylum

application was untimely and he failed to establish extraordinary

circumstances for an exception under 8 U.S.C. § 1158(a)(2) (2000).

We conclude that we lack jurisdiction to review this claim or the

merits of his asylum application.           See 8 U.S.C. § 1158(a)(3)

(2000); Zaidi v. Ashcroft, 377 F.3d 678, 680-81 (7th Cir. 2004).

We also lack jurisdiction over Diawara’s challenges to the IJ’s

denial   of   withholding   of   deportation   and     relief   under   the

Convention Against Torture because he failed to properly exhaust

these claims in his appeal to the Board.        See 8 U.S.C. § 1252(d)

(2000); Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).

           Accordingly, we dismiss the petition for review.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                       PETITION DISMISSED


                                  - 2 -